291 U.S. 575 (1934)
LIFE & CASUALTY INSURANCE CO. OF TENNESSEE
v.
BAREFIELD.
No. 509.
Supreme Court of United States.
Argued February 5, 1934.
Decided March 5, 1934.
APPEAL FROM THE SUPREME COURT OF ARKANSAS.
*576 Mr. Moreau P. Estes, with whom Messrs. P.M. Estes and Myron T. Nailling were on the brief, for appellant.
No appearance for appellee.
MR. JUSTICE CARDOZO delivered the opinion of the Court.
In a suit upon a policy of accident insurance, the respondent recovered a judgment in accordance with a stipulation declaring the extent of the liability if the insurer was liable at all.
Attorney's fees and twelve per cent damages were added to the recovery in accordance with the statute. Section 6155, Arkansas Digest, Crawford & Moses, 1921.
The case presents the same question as No. 89, Life & Casualty Ins. Co. of Tennessee v. McCray, ante, p. 566, and is ruled by that decision.
The judgment is
Affirmed.